
	
		II
		Calendar No. 976
		110th CONGRESS
		2d Session
		S. 1756
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2007
			Mr. Bingaman (for
			 himself, Mr. Domenici,
			 Mr. Akaka, and Ms. Murkowski) (by request) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide supplemental ex gratia compensation to the
		  Republic of the Marshall Islands for impacts of the nuclear testing program of
		  the United States, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Republic of the Marshall Islands
			 Supplemental Nuclear Compensation Act of 2007.
		2.Continued
			 monitoring on Runit IslandSection 103(f)(1) of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 1921b(f)(1)) is amended—
			(1)by striking
			 Notwithstanding and inserting the following:
				
					(A)In
				generalNotwithstanding
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Continued
				monitoring on Runit Island
						(i)In
				generalEffective beginning January 1, 2008, the Secretary of
				Energy shall, as a part of the Marshall Islands program conducted under
				subparagraph (A), periodically (but not less frequently than every 4 years)
				survey radiological conditions on Runit Island.
						(ii)ReportThe
				Secretary shall submit to the Committee on Energy and Natural Resources of the
				Senate, and the Committee on Natural Resources of the House of Representatives,
				a report that describes the results of each survey conducted under clause (i),
				including any significant changes in conditions on Runit
				Island.
						.
			3.Clarification of
			 eligibility under Energy Employees Occupational Illness Compensation Program
			 Act of 2000
			(a)Definitions for
			 program administrationSection 3621 of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7384l) is amended by adding at the end the following:
				
					(18)The terms
				covered employee, atomic weapons employee, and
				Department of Energy contractor employee (as defined in paragraphs
				(1), (3), and (11), respectively) include a citizen of the Trust Territory of
				the Pacific Islands who is otherwise covered by that
				paragraph.
					.
			(b)Definition of
			 covered DOE contractor employeeSection 3671(1) of the Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7385s(1)) is amended by inserting before the period at the end the following:
			 , including a citizen of the Trust Territory of the Pacific Islands who
			 is otherwise covered by this paragraph.
			(c)Coordination of
			 benefits with respect to the Compact of Free AssociationSubtitle
			 E of the Energy Employees Occupational Illness Compensation Program Act of 2000
			 (42 U.S.C. 7385s et seq.) is amended by inserting after section 3682 (42 U.S.C.
			 7385s–11) the following:
				
					3682a.Coordination of benefits with respect to
				the Compact of Free Association
						(a)Definition of
				Compact of Free AssociationIn this section, the term
				Compact of Free Association means—
							(1)the Compact of
				Free Association between the Government of the United States of America and the
				Governments of the Marshall Islands and the Federated States of Micronesia (48
				U.S.C. 1901 note); and
							(2)the Compact of
				Free Association between the Government of the United States of America and the
				Government of Palau (48 U.S.C. 1931 note).
							(b)CoordinationSubject
				to subsection (c), an individual who has been awarded compensation under this
				subtitle, and who has also received compensation benefits under the Compact of
				Free Association by reason of the same covered illness, shall receive the
				compensation awarded under this subtitle reduced by the amount of any
				compensation benefits received under the Compact of Free Association, other
				than medical benefits and benefits for vocational rehabilitation that the
				individual received by reason of the covered illness, after deducting the
				reasonable costs (as determined by the Secretary) of obtaining those benefits
				under the Compact of Free Association.
						(c)WaiverThe
				Secretary may waive the application of subsection (b) if the Secretary
				determines that the administrative costs and burdens of applying subsection (b)
				to a particular case or class of cases justifies the
				waiver.
						.
			4.Four atoll health
			 care programSection 103(h) of
			 the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921b(h)) is
			 amended by adding at the end the following:
			
				(4)Supplemental
				health care funding
					(A)In
				generalIn addition to amounts provided under section 211 of the
				U.S.–RMI Compact (48 U.S.C. 1921 note), the Secretary of the Interior shall
				annually use the amounts made available under subparagraph (B) to supplement
				health care in the communities affected by the nuclear testing program of the
				United States, including capital and operational support of outer island
				primary healthcare facilities of the Ministry of Health of the Republic of the
				Marshall Islands in the communities of—
						(i)Enewetak
				Atoll,
						(ii)Kili (until the
				resettlement of Bikini);
						(iii)Majetto Island
				in Kwajalein Atoll (until the resettlement of Rongelap Atoll); and
						(iv)Utrik
				Atoll.
						(B)FundingAs
				authorized by section 105(c), there is appropriated to the Secretary of the
				Interior, out of funds in the Treasury not otherwise appropriated, to carry out
				this paragraph $2,000,000 for each of fiscal years 2007 through 2023, as
				adjusted for inflation in accordance with section 218 of the U.S.–FSM Compact
				and the U.S.–RMI Compact, to remain available until
				expended.
					.
		5.Assessment of
			 health care needs of the Marshall Islands
			(a)In
			 generalThe Secretary of the Interior shall enter into an
			 agreement with the National Academy of Sciences under which the National
			 Academy of Sciences shall conduct an assessment of the health impacts of the
			 United States nuclear testing program conducted in the Republic of the Marshall
			 Islands on the residents of the Republic of the Marshall Islands.
			(b)ReportOn
			 completion of the assessment under subsection (a), the National Academy of
			 Sciences shall submit to Congress, the Secretary, the Committee on Energy and
			 Natural Resources of the Senate, and the Committee on Natural Resources of the
			 House of Representatives, a report on the results of the assessment.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			
	
		1.Short titleThis Act may be cited as the
			 Republic of the Marshall Islands
			 Supplemental Nuclear Compensation Act of 2008.
		2.Continued monitoring on
			 Runit IslandSection 103(f)(1)
			 of the Compact of Free Association Amendments Act of 2003 (48 U.S.C.
			 1921b(f)(1)) is amended—
			(1)by striking
			 Notwithstanding and inserting the following:
				
					(A)In
				generalNotwithstanding
					;
				and
			(2)by adding at the end the
			 following:
				
					(B)Continued monitoring on
				runit island
						(i)Cactus crater
				containment and groundwater monitoringEffective beginning
				January 1, 2008, the Secretary of Energy shall, as a part of the Marshall
				Islands program conducted under subparagraph (A), periodically (but not less
				frequently than every 4 years) conduct—
							(I)a visual study of the
				concrete exterior of the Cactus Crater containment structure on Runit Island;
				and
							(II)a radiochemical analysis
				of the groundwater surrounding and in the Cactus Crater containment structure
				on Runit Island.
							(ii)ReportThe
				Secretary shall submit to the Committee on Energy and Natural Resources of the
				Senate, and the Committee on Natural Resources of the House of Representatives,
				a report that contains—
							(I)a description of—
								(aa)the results of each
				visual survey conducted under clause (i)(I); and
								(bb)the results of the
				radiochemical analysis conducted under clause (i)(II); and
								(II)a determination on
				whether the surveys and analyses indicate any significant change in the health
				risks to the people of Enewetak from the contaminants within the Cactus Crater
				containment structure.
							(iii)Funding for
				groundwater monitoringThe Secretary of the Interior shall make
				available to the Department of Energy, Marshall Islands Program, from funds
				available for the Technical Assistance Program of the Office of Insular
				Affairs, the amounts necessary to conduct the radiochemical analysis of
				groundwater under
				clause(i)(II).
						.
			3.Clarification of
			 eligibility under Energy Employees Occupational Illness Compensation Program
			 Act of 2000
			(a)Definitions for program
			 administrationSection 3621 of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384l) is amended by adding
			 at the end the following:
				
					(18)The terms covered
				employee, atomic weapons employee, and Department of
				Energy contractor employee (as defined in paragraphs (1), (3), and (11),
				respectively) include a citizen or national of the Republic of the Marshall
				Islands or the Federated States of Micronesia who is otherwise covered by that
				paragraph.
					.
			(b)Definition of covered
			 DOE contractor employeeSection 3671(1) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s(1)) is
			 amended by inserting before the period at the end the following: ,
			 including a citizen or national of the Republic of the Marshall Islands or the
			 Federated States of Micronesia who is otherwise covered by this
			 paragraph.
			(c)Offset of benefits with
			 respect to the Compact of Free AssociationSubtitle C of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385 et seq.) is amended by inserting after section 3653 (42 U.S.C.
			 7385j–2) the following:
				
					3654.Offset of benefits
				with respect to the Compact of Free AssociationAn individual who has been awarded
				compensation under this title, and who has also received compensation benefits
				under the Compact of Free Association between the United States and the
				Republic of the Marshall Islands (48 U.S.C. 1681 et seq.) (referred to in this
				section as the Compact of Free Association), by reason of the
				same illness, shall receive the compensation awarded under this title reduced
				by the amount of any compensation benefits received under the Compact of Free
				Association, other than medical benefits and benefits for vocational
				rehabilitation that the individual received by reason of the illness, after
				deducting the reasonable costs (as determined by the Secretary) of obtaining
				those benefits under the Compact of Free
				Association.
					.
			4.Supplemental health care
			 grantSection 103(h) of the
			 Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921b(h)) is
			 amended by adding at the end the following:
			
				(4)Supplemental health
				care grant
					(A)In
				generalIn addition to amounts provided under section 211 of the
				U.S.–RMI Compact (48 U.S.C. 1921 note), the Secretary of the Interior shall
				provide to the Republic of the Marshall Islands an annual supplemental health
				care grant in the amount made available under subparagraph (D)—
						(i)(I)to provide enhanced
				primary health care, with an emphasis on providing regular screenings for
				radiogenic illnesses by upgrading existing services or by providing quarterly
				medical field team visits, as appropriate, in each of Enewetak, Bikini,
				Rongelap, Utrik, Ailuk, Mejit, Likiep, Wotho, Wotje, and Ujelang Atolls, which
				were affected by the nuclear testing program of the United States; and
							(II)to enhance the
				capabilities of the Marshall Islands to provide secondary treatment for
				radiogenic illness; and
							(ii)to construct and operate
				a whole-body counting facility on Utrik Atoll.
						(B)Conditions on health
				care grantsTo ensure the effective use of grants funds under
				clause (i) of subparagraph (A), the Secretary of the Interior, after
				consultation with the Republic of the Marshall Islands, may establish
				additional conditions on the provision of grants under that clause.
					(C)Memorandum of
				agreementTo meet the objectives of clause (ii) of subparagraph
				(A), the Secretary of the Interior, the Secretary of Energy, and the Government
				of the Republic of the Marshall Islands shall enter into a memorandum of
				agreement setting forth the terms, conditions, and respective responsibilities
				of the parties to the memorandum of agreement in carrying out that
				clause.
					(D)FundingAs
				authorized by section 105(c), there is appropriated to the Secretary of the
				Interior, out of funds in the Treasury not otherwise appropriated, to carry out
				this paragraph $4,500,000 for each of fiscal years 2009 through 2023, as
				adjusted for inflation in accordance with section 218 of the U.S.–RMI Compact,
				to remain available until
				expended.
					.
		
	
		September 16, 2008
		Reported with an amendment
	
